Citation Nr: 0324386	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1310 or § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant is the veteran's 
surviving spouse.

This case was before the Board in September 2001, at which 
time the Board remanded the issue of service connection for 
the cause of the veteran's death, i.e., the appellant's claim 
for DIC benefits under 38 U.S.C.A. § 1310.  In addition, the 
Boarded inferred a claim for benefits under 38 U.S.C.A. 
§ 1318.  At that time adjudications of DIC claims under 
38 U.S.C.A. § 1318 were temporarily stayed.  This stay has 
now been lifted.  Additional VA medical records as well as 
medical opinions were requested and received by the RO.  The 
RO returned the case to the Board in July 2003.


REMAND

VA has a duty to assist in the development of facts pertinent 
to the appellant's claim and to notify her of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim for DIC benefits under 38 U.S.C.A. § 1310 but not for 
her claim for benefits under 38 U.S.C.A. § 1318.  The 
appellant has not been informed that since the veteran's 
service-connected disability was not rated totally disabling 
for a period of 10 or more years immediately preceding his 
death, she is required to show CUE in the August 1947 
decision which reduced the rating for the veteran's service-
connected residuals of head injury from 100 percent to 70 
percent or in any decision rendered thereafter during the 
veteran's lifetime in order to retroactively revise the 
veteran's rate of disability.

In November 2001, the RO asked the appellant for information 
concerning health care providers who had treated the veteran 
during the years immediately prior to his death.  In a 
statement dated in February 2002, the appellant reported that 
the veteran was under treatment at the time of his death.  
Unfortunately, she did not identify any health care 
providers, except to stated that he was treated at VA 
facilities.

In September 2002, the RO received copies of all VA treatment 
records for the veteran prior to his death in October 1999.  
These records reflect treatment beginning in June 1988 and 
show that he was last seen at a VA facility in December 1997.

Opinions dated in October 2002 and December 2002 were 
obtained by the RO.  In both opinions, the VA physician noted 
that the claims folder was reviewed and that there were no 
medical records available for review after 1988.

In a statement dated in August 2003, the appellant's 
representative noted that the VA physician who provided the 
medical opinions did not have VA medical records from 1988 to 
at least 1997 for review and argued that the case must be 
returned to the RO for readjudication.  The United States 
Court of Appeals for Veterans Claims has held that a medical 
examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Benjamin v. Principi, 15 Vet. App. 216 
(2001); Hampton v. Gober, 10 Vet. App. 481, 483 (1997); 
Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  The 
failure of the VA physician to have available VA medical 
records for the period of 1989 to 1997 calls into question 
the thoroughness of the review and the reliability of the 
opinions.  Medical opinions must take into account the 
records of the prior medical treatment, so that the opinions 
will be fully informed.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must notify the appellant of 
the criteria for a grant of DIC under 
38 U.S.C.A. § 1318, including what 
evidence is needed to support the claim, 
what evidence VA will develop, and what 
evidence the appellant must furnish.

2.  The RO should once again request the 
appellant to identify any medical care 
provider who treated the veteran during 
the period from December 1997 until his 
death in October 1999.

3.  When all available medical records 
have been obtained for treatment the 
veteran received during the years 
immediately prior to his death, the RO 
should return the claims folder to the 
physician who rendered opinions in 
October 2002 and December 2002.  The 
physician should be requested to review 
the medical records for the veteran for 
the period from 1988 until his death in 
October 1999, and state whether review of 
these medical records warrant any change 
as to the prior opinions.

4.  The RO should then re-adjudicate the 
appellant's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
SSOC.  The SSOC must contain citations to 
the regulations applicable to DIC claims 
under 38 U.S.C.A. § 1318.  The appellant 
and her representative must be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

